Citation Nr: 0818180	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-31 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1973 until 
December 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which granted an increased 20 percent 
rating, effective December 29, 2004.  The Board notes that an 
August 2006 rating decision found clear and unmistable error 
in the effective date assigned in the previous rating, and 
instead allotted the veteran a 20 percent evaluation from 
October 15, 2004, the date of the claim.  

The veteran presented testimony at a Travel Board hearing in 
March 2008 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was placed in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A.  This 
duty to assist includes the requirement that VA make 
reasonable efforts to acquire relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
This duty is especially heightened when the evidence is VA-
generated.  In such cases, the documents are considered to be 
in the constructive possession of the VA.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Following a review of the claims 
file, the Board finds that further development is required 
under the VCAA regarding the veteran's claim.  

The Board recognizes that, as the veteran's claim for an 
increased rating was received on October 15, 2004, the rating 
period for consideration on appeal is from October 15, 2003.  
38 C.F.R. § 3.400 (2007).  Consideration must be given to 
whether an increased rating is warranted at any time during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, a review of the veteran's claims folder 
indicates that there are outstanding medical records for the 
period on appeal.  At the Travel Board hearing, conducted in 
March 2008, the veteran relayed that he was treated by 
private physicians for his ankle disability.  Specifically, 
he indicated that he was seen by Dr. Robert Swan of 
Wentzville, Missouri, from 1995 until 2003, and Dr. Michael 
Hemmersmeier of O'Fallon, Missouri, from 2003 until the 
present.  Furthermore, while the veteran did not provide 
dates of treatment, he also conveyed that he has been treated 
at multiple VA Medical facilities in Missouri, including 
those in St. Charles, St. Louis, and Graham.  However, the 
veteran's claims file does not contain any treatment records 
from these providers and there is no evidence in the record 
that VA made any attempt to retrieve the records.  As such 
records may assist the veteran in substantiating his claim, 
the Board finds that an effort should be made to obtain them. 

The Board also recognizes that, according to Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  As the record reflects that the veteran has not 
received adequate notice with respect to his increased rating 
claim, the Board finds that a remand for further notification 
and development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to his increased 
rating claim, to include the guidelines 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The notice 
should include the following: (1) request 
that the claimant provide, or identify to 
the VA, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) provide at 
least general notice of the requirements 
of applicable diagnostic codes; and (3) 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

2.  Contact the veteran and request that he 
provide all pertinent evidence in his 
possession regarding treatments and/or 
examinations of his right ankle sprain 
residuals during the period on appeal, from 
October 15, 2003 through the present.  
Specifically, the veteran should be asked 
to provide all records of treatment from 
this period for his right ankle disability 
by Dr. Robert Swan of Wentzille, Missouri, 
and Dr. Michael Hemmersmeier of O'Fallon, 
Missouri.  If these records are not in the 
veteran's possession, the veteran should 
provide the dates and places of treatment 
on provided VA Forms 21-4142, Authorization 
and Consent to Release Information.  

The veteran also relayed that he was 
treated VA facilities in St. Charles, St 
Louis, and Graham, Missouri for his right 
ankle disability.  After securing any 
necessary authorization or medical 
releases, request and associate with the 
claims file legible copies of the veteran's 
treatment reports from all sources 
identified for the period on appeal, from 
October 15, 2003 through the present.  

3.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



